 

Form of Subscription Agreement

 

This subscription agreement (this “Agreement”) is dated March __, 2014, by and
between the investor identified on the signature page hereto (the “Investor”)
and CytoSorbents Corporation, a Nevada corporation (the “Company”), whereby the
parties agree as follows:

 

1.Subscription.

 

Investor agrees to buy and the Company agrees to sell and issue to Investor
units (the “Units”) for an aggregate purchase price (the “Purchase Price”) equal
to the product of (x) the aggregate number of Units the Investor has agreed to
purchase and (y) the purchase price per Unit, each as set forth on the signature
page hereto.  Each Unit consists of (i) one share (the “Shares”) of the
Company’s common stock, $0.001 par value per share (the “Common Stock”) and (ii)
a warrant (the “Warrants”) to purchase one half share of Common Stock. The
Purchase Price is set forth on the signature page hereto.

 

The Shares (included in the Units being bought by the Investor hereunder) have
been registered on a Registration Statement on Form S-1, Registration No.
333-193053 (the “Registration Statement”).  The Registration Statement has been
declared effective by the Securities and Exchange Commission (the “Commission”)
and is effective on the date hereof.  A final prospectus supplement will be
delivered to the Investor as required by law.

 

The completion of the purchase and sale of the Units (the “Closing”) shall take
place at a place and time (the “Closing Date”) to be specified by the Company
and Brean Capital, LLC (the “Placement Agent”), in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  After the execution of this Agreement but prior to the Closing Date, the
Investor shall pay the Purchase Price by either (i) wire transfer of immediately
available funds to the bank account maintained by Continental Stock Transfer &
Trust per wire instructions as provided by the Company and the Placement Agent
or (ii) by check payable to Continental Stock Transfer & Trust and delivered to
Continental Stock Transfer & Trust, CST&T AAF CytoSorbents Corporation Escrow
Account, 17 Battery Place, New York, NY 10004. Upon satisfaction or waiver of
all the conditions to closing set forth in the placement agent agreement, at the
Closing, (i) the escrow agent shall pay the Purchase Price by wire transfer of
immediately available funds to the Company’s bank account per wire instructions
as provided by the Company, and (ii) the Company shall cause the Shares and
Warrants to be delivered to the Investor with the delivery of the Shares to be
made through the facilities of The Depository Trust Company’s DWAC system in
accordance with the instructions set forth on the signature page attached hereto
under the heading “DWAC Instructions” (or, if requested by the Investor on the
signature page hereto, through the physical delivery of certificates evidencing
the Shares to the residential or business address indicated thereon).

 

2Miscellaneous.

 

This Subscription Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Execution may be made by delivery by facsimile or via
electronic format.

 

All communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be mailed, hand delivered, sent by a
recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

 

To the Company:  as set forth on the signature page hereto.

 

To the Investor:  as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

 

 

 

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription Agreement.

 

    CYTOSORBENTS CORPORATION             By:         Name:       Title: Number
of Units:____________________________       Purchase Price per Unit:
$____________________     Address for Notice: Aggregate Purchase Price:
$___________________       Exercise Price of Warrants: $__________________    
Cytosorbents Corporation       7 Deer Park Drive       Suite K       Monmouth
Junction, New Jersey 08852

 

INVESTOR:   

 

By:          Name:     Title:  

 

Select method of delivery of Shares:           ¨  DWAC DELIVERY     DWAC
Instructions:           Name of DTC Participant (broker-dealer at which the
account or accounts to be credited with the Shares are maintained):          
DTC Participant Number:          

Name of Account at DTC Participant being credited with the Shares:

         

Account Number at DTC Participant being credited with the Shares:

          ☐  PHYSICAL DELIVERY OF CERTIFICATES     Delivery Instructions:      
    Name in which Shares should be issued:   Address for delivery:    
c/o  _______________________________ _______________________________________  
Street:   ____________________________     City/State/Zip:
______________________     Attention: __________________________     Telephone
No.: _____________________

 



 



